GARDEN, JUDGE:
On December 20, 1974, the claimant, The Queen City Brewing Company of Cumberland, Maryland, ceased its brewing operations. Earlier in 1974 it had paid to the respondent, in advance, the tax on a certain amount of crowns and lids and had purchased a certain amount of tax stamps for affixing to its barreled beer products. As a consequence of having purchased these items in advance, a considerable number were still on hand and unused when its operations ceased. An affidavit of two representatives of respondent’s office was introduced which reflected the destruction of certain crowns, lids and barrel tax stamps representing a total prepaid tax of $8,974.82. Claimant now seeks a refund of this amount.
The issue in the present claim has been before this Court in the claims of General Foods Corporation v. State Tax Commissioner, 9 Ct. Cl. 193, Central Investment Corporation v. Nonintoxicating Beer Commissioner, (D-740), and The F. & M. Schaefer Brewing Co. v. Nonintoxicating Beer Commissioner, (D-904), and we have consistently held that to permit the retention of prepaid taxes, in situations such as this, would constitute the sanctioning of unjust enrichment. Believing that in equity and good conscience that this claim should be paid, we make an award in f&vor of claimant ip the amount of $8,974.82.
Award of $8,974.82.